DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steve Elleman on 06/22/2022.

IN THE CLAIMS:

Claims 7-10 and 51 have been cancelled.

Amend claims 1, 3-6, 12, 17-18, 41-42, 45-47, 50, 53-60, as following:

1. (Currently Amended) A garment assembly comprising:
	a first garment portion having a perimeter; 
	a second garment portion having a perimeter; 
a first continuous fastener positioned on said first garment portion and configured to removably attach said first garment portion to said second garment portion, wherein the garment assembly is configured such that when the first garment portion is coupled to the second garment portion by the first continuous fastener, said first continuous fastener has a base portion that extends around an entirety of said perimeter in end view and wherein said first continuous fastener further has an extension portion at least part of which overlaps with at least part of said base portion in a radial direction and is axially spaced apart from said base portion; and
a second fastener positioned on said second garment portion and configured to interact with said first fastener to releasably attach said second garment portion to said first garment portion, wherein the garment assembly is configured such that when the second garment portion is coupled to the first garment portion said second fastener has a base portion that extends around an entirety of said perimeter of said second garment portion and wherein said second fastener further has an extension portion that overlaps with at least part of said base portion of said second fastener in a radial direction and is spaced apart from said base portion of said second fastener in an axial direction, wherein one of said first or second garment portions is a bib or a coat, and wherein the other one of the first or second garment portions is a pair of trousers.

3. (Currently Amended) The garment assembly of claim 1 wherein said base portion of the first fastener and said extension portion of the first fastener together extend in a continuous, generally spiral pattern.

4. (Currently Amended) The garment assembly of claim 1 wherein a majority of said base portion of the first fastener is aligned in a radial plane when the garment is in an undeformed state and wherein said extension portion of the first fastener is not aligned in the radial plane.

5. (Currently Amended) The garment assembly of claim 1 wherein an entirety of said extension portion of the first fastener is spaced apart from said base portion of the first fastener in an axial direction.

6. (Currently Amended) The garment assembly of claim 1 wherein said base portion of the first fastener extends 360 degrees around said first garment portion, and wherein said extension portion of the first fastener is a portion of said first fastener that extends beyond 360 degrees to form a sealed connection.

12. (Currently Amended) The garment assembly of claim 1 further comprising a tab that carries said extension portion of the first fastener thereon, and wherein said tab has a height less than about 1/4 of a height of said first garment portion and a length about equal to a length of said extension portion of the first fastener.

17. (Currently Amended) A garment assembly comprising:
	a first garment portion having a perimeter; 
	a second garment portion having a perimeter;
a first fastener positioned on said first garment portion and configured to removably attach said first garment portion to [[a]] said second garment portion, wherein the first garment portion is configured such that when the first garment portion is coupled to the second garment portion by the first fastener, said first fastener extends greater than 360 degrees around said perimeter of said first garment portion to define an extension portion that radially overlaps with at least part of a base portion of said first fastener in end view, and wherein at least part of said extension portion of said first fastener is axially offset from said at least part of said base portion of said first fastener[[,]]; and
a second fastener positioned on said second garment portion and configured to removably attach said second garment portion to said first garment portion, wherein the second garment portion is configured such that when the second garment portion is coupled to the first garment portion by the second fastener, said second fastener extends greater than 360 degrees around said perimeter of said second garment portion to define an extension portion that radially overlaps with at least part of a base portion of said second fastener in end view, and wherein at least part of said extension portion of said second fastener is axially offset from said at least part of said base portion of said second fastener, wherein one of said first or second garment portions is a bib or a coat, and wherein the other one of the first or second garment portions is a pair of trousers.

18. (Currently Amended) A garment assembly comprising:
	a first garment portion having a perimeter; 
	a second garment portion having a perimeter;
	a first fastener positioned on said first garment portion and configured to removably attach said first garment portion to said second garment portion, wherein the garment assembly is configured such that when the first garment portion is coupled to the second garment portion by said first fastener, said first fastener extends greater than 360 degrees around said perimeter of said first garment portion and at least part of said first fastener has a generally spiral configuration; and
a second fastener positioned on said second garment portion and configured to removably attach said second garment portion to said first garment portion, wherein the garment assembly is configured such that when the second garment portion is coupled to the first garment portion by said second fastener, said second fastener extends greater than 360 degrees around said perimeter of said second garment portion and at least part of said second fastener has a generally spiral configuration, wherein one of said first or second garment portions is a bib or a coat, and wherein the other one of the first or second garment portions is a pair of trousers.  

40. (Currently Amended) The garment assembly of claim 18 wherein the first fastener 

41. (Currently Amended) The garment assembly of claim 18 wherein the first fastener 

42. (Currently Amended) The garment assembly of claim 18 wherein the garment assembly is configured such that when the first garment portion is coupled to [[a]] the second garment portion said first fastener has a base portion that extends around an entirety of said perimeter of the first garment portion and wherein said first fastener further has an extension portion that overlaps with at least part of said base portion  in a radial direction and is axially spaced apart from said base portion.

45. (Currently Amended) The garment assembly of claim 1 wherein the base portion of the first fastener and the extension portion of the first fastener are the same type of fastener.

46. (Currently Amended) The garment assembly of claim 1 wherein the base portion of the first fastener and the extension portion of the first fastener are both zipper fasteners.

47. (Currently Amended) The garment assembly of claim 1 wherein the base portion of the first fastener extends generally circumferentially and the extension portion of the first fastener extends generally circumferentially, and wherein the base portion of the first fastener is in direct contact with the extension portion of the first fastener.

50. (Currently Amended) The garment assembly of claim 17 wherein the base portion of the first fastener and the extension portion of the first fastener are the same type of fastener.
52. (Currently Amended) The garment assembly of claim 17 wherein the first garment portion and second garment portion are both entirely separable from each other.

53. (Currently Amended) A garment assembly comprising:
	a first garment portion having a perimeter; 
a second garment portion having a perimeter;
	a first fastener positioned on said first garment portion and configured to removably attach said first garment portion to [[a]] said second garment portion, wherein said first fastener has a base portion that extends along an entirety of said perimeter of said first garment in end view and wherein said first fastener further has an extension portion that is configured to overlap with at least part of said base portion of said first fastener in a radial direction and be axially spaced apart from said base portion of said first fastener, wherein the extension portion of said first fastener is spaced apart from an adjacent outer edge of the first garment portion by a variable distance along at least part of a length of the extension portion of the first fastener; and
a second fastener positioned on said second garment portion and configured to removably attach said second garment portion to said first garment portion, wherein said second fastener has a base portion that extends along an entirety of said perimeter of said second garment in end view and wherein said second fastener further has an extension portion that is configured to overlap with at least part of said base portion of said second fastener in a radial direction and be axially spaced apart from said base portion of said second fastener, wherein one of said first or second garment portions is a bib or a coat, and wherein the other one of the first or second garment portions is a pair of trousers.

54. (Currently Amended) The garment assembly of claim 53 wherein the first garment portion is configured such that when the first garment portion is coupled to [[a]] said second garment portion by the first fastener the extension portion of the first fastener overlaps with at least part of the base portion of the first fastener in a radial direction and is axially spaced apart from said base portion of the first fastener.

55. (Currently Amended) The garment assembly of claim 53 wherein the base portion of the first fastener is spaced apart from the adjacent outer edge of the first garment portion by a fixed distance along a length of the base portion of the first fastener.

56. (Currently Amended) The garment assembly of claim 53 wherein the extension portion of the first fastener is spaced apart from an adjacent outer edge of the first garment portion by a variable distance along an entire length of the extension portion of the first fastener.

57. (Currently Amended) The garment assembly of claim 1 wherein the garment assembly is configured such that when the first garment portion is coupled to the second garment portion along an entirety of said first continuous fastener, adjacent portions of said first and second garment portions are configurable in a generally cylindrical shape, the base portion of the first fastener extends around an entirety of said perimeter in end view, and the extension portion of the first fastener overlaps with at least part of said base portion of the first fastener in a radial direction and is axially spaced apart from said base portion of the first fastener.

58. (Currently Amended) The garment assembly of claim 1 wherein the first garment portion is coupled to the second garment portion such that the base portion of the first fastener extends around an entirety of said perimeter of the first garment portion in end view and the extension portion of the first fastener overlaps with at least part of said base portion of the first fastener in a radial direction and is axially spaced apart from said base portion of the first fastener.

59. (Currently Amended) The garment assembly of claim 17 wherein the base portion of the first fastener extends 360 degrees around the perimeter of the first garment portion, wherein the base portion of the first fastener is spaced apart from an adjacent edge of the first garment portion by a predetermined distance, and wherein the extension portion of the first garment portion is spaced apart from the adjacent edge by a distance that is different than the predetermined distance.

60. (Currently Amended) The garment assembly of claim 17 wherein the extension portion of the first fastener is spaced apart from an adjacent edge of the first garment portion by a variable distance along at least part of a length of the extension portion of the first fastener.


Claims 1-6, 11-18, 40-50, 52-60 are allowed over the prior of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/           Primary Examiner, Art Unit 3732